Citation Nr: 0916489	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-33 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 50 percent for 
undifferentiated somatoform disorder with dysthymic features.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel




INTRODUCTION

The Veteran had active military service from October 1993 to 
May 1996.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, which denied the 
Veteran's claim for a higher rating for his psychiatric 
condition.  At the time, his rating was 30 percent.  In a 
more recent March 2006 decision during the pendency of his 
appeal, however, the RO increased the rating for his 
psychiatric disorder to 50 percent - retroactively effective 
from July 6, 2004, prior to him filing his claim for a higher 
rating for this condition in April 2005.  He continued to 
appeal, requesting an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).

As support for his claim for an even higher rating, the 
Veteran was scheduled for a hearing at the RO in February 
2009 before the undersigned Veterans Law Judge of the Board 
(Travel Board hearing).  But the Veteran failed to appear for 
the proceeding and has not provided an explanation for his 
absence or requested to reschedule the hearing.  Therefore, 
his hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2008).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Veteran was scheduled for a VA mental disorders 
examination in September 2008.  But like his hearing, he 
failed to report for his examination.  However, in a recent 
April 2009 letter, the representative alleged the RO did not 
inform the Veteran of the date, time and location of that 
examination.  


Concerning this, there is an August 2008 letter in the file 
informing the Veteran that the local VA Medical Center (VAMC) 
in Houston would be notifying him of the date, time and 
location of his examination.  But there is no record of any 
such follow-up communication or letter from the VAMC.  Thus, 
as the Veteran was supposed to be provided an examination, 
and it appears he was not given proper notice of the date, 
time and location of his scheduled examination, there is 
good cause for his failure to report for the examination.  
38 C.F.R. § 3.655.  His VA mental disorders examination 
therefore needs to be rescheduled before deciding his appeal.  
38 U.S.C.A. § 5103A.  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Re-schedule the Veteran for a VA 
mental disorders examination to assess 
the current severity of his psychiatric 
disability.  

Notify the Veteran of the date, time, and 
location of the examination.  Put a copy 
of this letter in his claims file (not 
just a copy of the letter indicating the 
VAMC will be notifying him of the 
examination).

Also notify the Veteran that it is his 
responsibility to report for his VA 
examination, and to cooperate in the 
development of his claim.  Explain the 
consequences for his failing to report 
for his VA examination, without good 
cause, which include a summary denial of 
his claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  

In the event he does not report for his 
scheduled examination, document this in 
the claims file.  This includes providing 
proof that the notice of his examination 
was sent to his current address of 
record.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




